Citation Nr: 0706110	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss, on a direct basis.  

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service connected otitis 
externa.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus, on a direct basis.  

4.  Entitlement to service connection for tinnitus, to 
include as secondary to service connected otitis externa.  

5.  Entitlement to service connection for vertigo, to include 
as secondary to service connected otitis externa.  

6.  Entitlement to service connection for a chronic 
laryngitis, to include as secondary to service connected 
otitis externa.  

7.  Entitlement to a compensable rating for service connected 
otitis externa.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, vertigo, and chronic laryngitis, the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for tinnitus, on a 
direct basis, and the issue of entitlement to a compensable 
rating for otitis externa, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By rating decision in January 2003, the RO denied the 
claim of service connection for bilateral hearing loss; the 
veteran did not appeal the decision.  

2.  The evidence received since the January 2003 decision 
includes evidence which is neither cumulative nor redundant 
and raises a reasonable possibility of substantiating the 
claim for service connection of bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2006).  As the issue of whether new and material 
evidence has been received has been resolved in the veteran's 
favor, analysis of whether VA has satisfied the duties to 
notify and assist is not in order.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2006).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bilateral hearing loss was initially 
denied in a January 1961 rating decision.  A letter 
accompanying the rating decision informed the veteran that 
bilateral deafness was not incurred or aggravated in service.  
In a rating decision dated in January 2003, the RO again 
denied the veteran's claim for entitlement to service 
connection for bilateral hearing loss, finding that new and 
material evidence had not been submitted since the January 
1961 dissalowance.  The veteran failed to file any document 
expressing disagreement with the January 2003 and thus that 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

In November 2003, the veteran again filed a claim for service 
connection for total loss of hearing as secondary to service 
connected otitis externa.  That same month, the RO received a 
letter in which V. L. Hidalgo, M.D. stated that he had 
treated the veteran for hearing loss and opined that the 
veteran's hearing loss was probably caused by exposure to 
unprotected military gunfire noise experienced during 
service.  While this letter is not evidence of bilateral 
hearing loss as secondary to service-connected otitis 
externa, the Board construes the combination of this letter 
and the veteran's claim to include a claim to reopen his 
previously denied claim for service connection on a direct 
basis.  Dr. Hidalgo's letter goes to the basis of the last 
denial, lack of new and material evidence showing that the 
veteran's bilateral hearing loss was caused by or incurred 
during service.  No etiology opinion from this physician was 
of record at the time of the January 2003 disallowance, so 
the evidence is not redundant or cumulative.  Finally, this 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for entitlement to service connection for 
bilateral hearing loss.  Therefore, the evidence is new and 
material and the veteran's claim must be reopened.  


ORDER

New and material evidence having been presented, the claim 
for entitlement to bilateral hearing loss, on a direct basis, 
is reopened.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In November 2003, the veteran filed claims for an increased 
evaluation of service connected otitis externa and for 
entitlement to service connection for chronic laryngitis, 
vertigo, and tinnitus, as secondary to his service connected 
otitis externa.  

A claim for entitlement to service connection for tinnitus, 
on a direct basis, had previously been denied by rating 
decision issued in January 2003.  The record is absent for a 
notice of disagreement to that decision within one year of 
the mailing of the decision to the veteran on January 15, 
2003.

By rating decision dated in May 2004, the RO denied the 
veteran's claim for entitlement to service connection for 
tinnitus, both as secondary to service connected otitis 
externa and on a direct basis.  Therefore, the RO necessarily 
implicitly reopened the previously denied claim for tinnitus 
on a direct basis.  Even though the RO reopened the claim, 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of how the RO ruled.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  The record is absent for evidence that 
VCAA notice was provided to the veteran regarding new and 
material evidence necessary to reopen his claim for 
entitlement to service connection for tinnitus on a direct 
basis.  On remand, the veteran must be provided with the 
required VCAA in accordance with 38 U.S.C.A. § 5103a, 38 
C.F.R. § 3.156 and § 3.159, and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In a letter dated in July 2004, the veteran indicated that he 
received treatment for tinnitus, laryngitis and vertigo at 
the VAMC in San Juan and from 1956 to 1960.  Yet the record 
contains VA treatment records only from January 2001 through 
August 2002.  Records generated by VA are constructively 
included within the record and if such records are material 
to the issues on appeal and are not included within the 
claims folder, a remand is necessary to acquire the records.  
Id.; see also 38 C.F.R. § 3.159 (2006).  Therefore, VA must 
obtain any such records and associate them with the claims 
file.  If the records are unobtainable, a negative reply must 
be associated with the claims file.  

The veteran also submitted two separate VA Forms 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, in December 2003 and August 
2004, requesting VA assistance in obtaining records from Dr. 
V. L. Hidalgo.  Collectively, these forms indicate that Dr. 
Hidalgo treated the veteran for hearing loss, tinnitus, and 
vertigo.  Yet, the record is absent for any requests from VA 
to Dr. Hidalgo for treatment records.  VA has a duty to 
assist the veteran in obtaining treatment records material to 
his claim.  See 38 U.S.C.A. § 5103A.  Although a letter from 
Dr. Hidalgo was submitted to VA by the veteran's 
representative, that letter does not relieve VA of its duty 
to assist the veteran in obtaining the identified treatment 
records.  On remand, VA must make reasonable efforts to 
obtain these records and associate any obtained records with 
the claims file.  Evidence of VA's efforts to obtain these 
records must be associated with the claims file.  

While Dr. Hidalgo's September 2003 letter expressed an 
opinion that the veteran's hearing loss was caused by 
service, the opinion does not indicate that the veteran's 
entire claims file was reviewed.  The Board is aware of this 
physician's statement that he reviewed the veteran's old 
medical records.  However, there is no indication of the 
content of these "old medical records".  Thus, the Board 
finds that a VA medial examination and opinion is necessary 
to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  The 
veteran should be scheduled for a VA examination and the 
claims file must be provided to the examiner.  The examiner 
is asked to render an opinion as to whether it is at least as 
likely as not that the veteran's current hearing loss had its 
onset during active service or is the result of his active 
service, to include as due to exposure to acoustic trauma 
during service or as the result of service connected otitis 
externa.  

Similarly, while the veteran underwent a July 2004 VA medical 
examination of his nose, sinus, larynx, and pharynx, the 
examiner did not state whether the veteran had chronic 
laryngitis or whether any chronic laryngitis was attributable 
to his service, to include his service connected otitis 
externa.  On remand, another VA medical examination should be 
afforded the veteran and a medical opinion obtained that 
addresses this claimed disability.  

The July 2004 medical opinion indicates that the veteran's 
recurrent imbalance (vertigo) is not related to his service 
connected otitis externa.  If medical evidence is obtained as 
a result of this remand, indicates that the veteran suffers 
from vertigo and that vertigo may be associated with any 
event, disease, or injury incurred during his active service, 
including his service connected otitis externa, he should be 
scheduled for a VA examination and a VA medical opinion 
obtained as to any such etiological relationship.  

Finally, the May 2004 rating decision denied the veteran's 
claim for a compensable rating for service connected otitis 
externa and the veteran filed a notice of disagreement in 
that same month, expressing disagreement with the RO's 
decision regarding the claims for entitlement to service 
connection for otitis externa, vertigo, tinnitus and chronic 
laryngitis.  No statement of the case has been issued as to 
the claim for a compensable rating for service connected 
otitis externa.  The Court has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
regarding his claim to reopen a claim for 
entitlement to service connection for 
tinnitus on a direct basis, in accordance 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.156 and § 3.159, and Kent v Nicholson, 
20 Vet. App. 1 (2006).  

2.  Obtain any records of treatment by 
Vincente Lopez Hidalgo, M.D., for 
tinnitus, hearing loss, and/or vertigo, 
and associate the obtained records with 
the claims file.  If no such records are 
obtainable, associate with the claims 
file, evidence of VA's efforts to obtain 
the records.  

3.  Obtain any relevant records of 
treatment at the VAMC in San Juan, from 
1955 through 1960 and from 1998 to the 
present, and associate the records with 
the claims file.  If no such records are 
available, obtain a negative reply and 
associate that reply with the claims file.  

4.  Once the above development is 
completed, schedule the veteran for a VA 
audiological examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner should state whether there is 
a 50 percent or greater probability (at 
least as likely as not) that any current 
hearing loss had its onset during active 
service or is related to in-service 
disease or injury, including noise 
exposure or as secondary to service 
connected otitis externa.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached

5.  After any obtained records are 
associated with the claims file, schedule 
the veteran for an ear, nose and throat VA 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner is asked to state whether the 
veteran currently has chronic laryngitis.

If the examiner finds that the veteran 
does currently have chronic laryngitis, 
the examiner should state whether there is 
a 50 percent or greater probability (at 
least as likely as not) that any current 
chronic laryngitis had its onset during 
active service or is related to in-service 
disease or injury, or is caused by the 
veteran's service connected otitis 
externa.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached

6.  If, and only if, medical evidence is 
obtained indicating that the veteran has 
vertigo and that such vertigo may be 
associated with any event, disease, or 
injury incurred during his service, 
including his service connected otitis 
externa, schedule the veteran for a VA 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should note in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner is asked to specify whether 
the veteran currently suffers from 
vertigo.  If the examiner finds that the 
veteran does currently suffer from 
vertigo, then the examiner is asked to 
state whether there is a 50 percent or 
greater probability (at least as likely as 
not) that any current vertigo had its 
onset during active service or is 
etiologically related to any in-service 
disease or injury, including as secondary 
to service connected otitis externa.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

7.  Issue the veteran a statement of the 
case with regard to the issue of a 
compensable rating for service connected 
otitis externa.  The veteran should be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
this issue.  Thereafter, this issue is to 
be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.  

8.  Readjudicate the veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


